DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 9/27/2021, preliminary amendment and IDS filed on 10/12/2021.  Claims 2-21 are pending, wherein clam 1 has been cancelled and claims 2-21 are newly added.
Specification
The disclosure is objected to because of the following informalities:
–now U.S. Patent No. 11,130,412,– should be inserted after “December 10, 2018, “ (line 2, paragraph [0001]) to update the referenced US application.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3,6-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Booth et al. (US Patent Application Publication Nos. 2019/0176633 A1).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claims 2, 6, 8, 13, 17, paragraph [0033] teaches:
the maneuvering of a vehicle ((102) having a first charge interface (i.e. electrical contact 112 of the charging box 106 attached to the vehicle—see Fig. 1) along a support surface over a charge coupler having a second charge interface (electrical contact 116); 
aligning or adjusting the position of the first charge interface and the second charge interface;
paragraph [0041] further teaches:
repositioning or lowering and/or continue to lower the first charge interface or the second charge interface along a vertical axis to modify a vertical distance between the first charge interface and the second charging interface by raising and/or lowering the ride height of the vehicle or the chassis of the vehicle;
paragraphs [0020], [0037] teach the coupler electric contact of the charge coupler in the underside of the vehicle which are exposed or accessible such that the interface electrical contact of the charging box contacts the coupler electrical contact of the charge coupler (see also Fig. 1).
	        paragraph [0037] further teaches:
coupling the first interface with the second interface and electrically couple the charge coupler to an electrical power source in response to coupling the first charge interface and the second charge interface;
 and 
		charge a battery of the vehicle using the electrical power source via the charge coupler;
	wherein the non-transitory computer readable medium for implementing the instructions to perform the recited steps are further described in paragraphs [0062], [0113].
As per claims 9, 19, the identifying physical marks using a sensor array of the vehicle for alignment is further described in paragraph [0033], [0055], [0064], [0136]-[0144].
	As per claims 10, 18, the use of near-field communication signal between the first charge interface and the charge coupler is further described in paragraph [0014].
As per claim 11, establishing an inductive path is further described in paragraphs [0017], [0021], [0049], [0133].
As per claim 12, the detection of current, temperature, voltage or impedance for which the adjusting the position of the first charge interface is based upon is further described in paragraphs [0021], [0049], [0145]-[0147].
As per claims 14, 16, 20, the changing of a position of the first charge interface in response to determining that changing the position increases a charging potential is described in paragraph [0033] in which the alignment or positioning is such that the current flow is optimized within the geometric constraints of the contacts.
	As per claims 3, 15, 21, the instructions to lower the first charge interface to contact the second charge interface, including adjusting the suspension system are described in paragraphs [0020], [0022], [0041], [0043], [0047], [0066], [0128].
	 As per claim 7, preventing the coupler electrical contact from being exposed unless a threshold portion of a weight of the vehicle is applied to the coupler activation surface is described in paragraphs [0014], [0023], [0037], [0046].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being obvious over Booth et al. (US Patent Application Publication Nos. 2019/0176633 A1).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	As per claim 4, Booth et al. teach all of the elements of claim 2, from which the claim depend as discussed in the rejections of claim 2 above, including having the electrical contacts of the charge coupler not being exposed while energized (see paragraph 0051], [0067], [0072] and the electrical contacts of the vehicle and the electrical contacts of coupler being enclosed in a physical barrier (see paragraph [0196].  However, Booth et al. failed to teach the exposing the electrical contact comprises causing a door coupled to the charge coupler to move from a first position closing an opening in the charge coupler to a second position opening the opening in the charge coupler, thereby exposing the coupler electrical contact to the interface electrical contact.  It would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to further use a door to control the opening/closing of the contacts because such use is known in the art so that electrical contacts of the charge coupler and the electrical contacts of the vehicle are properly exposing at the desired time.
	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 5¸ the claims further recites the inventive feature in which the vehicle comprises a linkage coupling the activation surface to the door, such that the activation surface moves from an extended position toward a compressed position, the door moves from the first position to the second position, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        December 17, 2022